DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species IV (figure 8B) in the reply filed on 2022.09.27 is acknowledged.

Remarks
This communication is in response to Application No. 17/346,128 filed on 2021.06.11, and to the 2022.09.27 response to the 2022.07.27 restriction requirement. 
As to applicant’s request for clarification, the restriction requirement has a typographical error and the Examiner regrets any confusion this may have caused. The restriction requirement should be read as:

Species I as represented by Figures 2A-2B
Species II as represented by Figure 3
Species III as represented by Figure 8A
Species [[III]] IV as represented by Figure 8B
Species [[III]] V as represented by Figure 8C

Claims 1-20 are currently pending and have been examined.  
Figures 1 and 4-7B are generic.

Drawings
	The drawings filed 2021.06.11 and 2021.06.29 are acceptable.

Specification
The specification is objected to because it contains various issues (highlighted below):


    PNG
    media_image1.png
    110
    805
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    174
    817
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    96
    842
    media_image3.png
    Greyscale


 Correction is required.  See MPEP § 608.01(b).

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a gas supply system supplying variable gas flow in claim 1; and 
an air flow control system in claim 15 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10,907,497 to Kobielski et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1, 5 and 15 of the instant application are disclosed in at least claims 1, 9 and 16 of US 10,907,497.
Instant application
US 10,907,497
1. (Original) A system for an engine, the system comprising: 
at least one cylinder; 
a turbocharger turbine receiving exhaust gas from the at least one cylinder through an exhaust passage fluidly coupled to the at least one cylinder and the turbocharger turbine, 
wherein the turbocharger turbine includes a nozzle ring, 
the nozzle ring including a plurality of stationary vanes, each stationary vane of the plurality of stationary vanes including an outer surface, and each stationary vane of one or more stationary vanes of the plurality of stationary vanes including at least one injection port arranged at the outer surface of the stationary vane; and 
a gas supply system supplying variable gas flow to and out of the at least one injection port.  
1. A system for an engine, comprising: 

at least one cylinder; 
a turbocharger turbine receiving exhaust gas from the at least one cylinder through an exhaust passage fluidly coupled to the at least one cylinder and the turbocharger turbine, 
wherein the turbocharger includes a nozzle ring, 
the nozzle ring includes a plurality of stationary vanes, and each stationary vane of the plurality of stationary vanes includes at least one injection port arranged at an outer surface of the stationary vane; and 




a gas supply system supplying variable gas flow to and out of the at least one injection port.
5. (Original) A method for an engine, the method comprising: 
at a controller,


 commanding an adjustment of an amount of air injected from at least one injection port arranged on an outer surface of a vane of a turbine nozzle ring of a turbine to adjust a boundary layer on the outer surface and a throat opening of the turbine nozzle ring, 
wherein the turbine receives exhaust gas from at least one cylinder in the engine and is fluidly coupled to the at least one cylinder via an exhaust passage
9. A method for an engine, comprising: 

at a controller, receiving a signal from at least one sensor and determining an operating parameter of the engine based on the signal; and 
commanding an adjustment of an amount of air injected from at least one injection port arranged on an outer surface of a vane of a turbine nozzle ring of a turbine to adjust a boundary layer on the outer surface and a throat opening of the turbine nozzle ring based on the operating parameter;
 wherein the turbine receives exhaust gas from at least one cylinder in the engine and is fluidly coupled to the at least one cylinder via an exhaust passage.
15. (Original) A system for an engine, the system comprising: 
a turbocharger including a compressor driven by a turbine, the turbine including a nozzle ring with a plurality of stationary vanes mounted thereon, each stationary vane of the plurality of stationary vanes including multiple rows of air passages within the stationary vane, 
wherein each air passage of the multiple rows of air passages terminates at at least one injection port arranged on an outer surface of the stationary vane; 
an air flow control system fluidly coupled to the compressor and the multiple rows of air passages of each stationary vane of the plurality of stationary vanes; and 
a controller including computer-readable instructions stored on memory that when executed during operation of the engine cause the controller to: 
actuate the air flow control system to adjust, for each stationary vane of the plurality of stationary vanes, 
a number of rows of the multiple rows of air passages receiving air from the compressor via the air flow control system as an operating condition of the engine changes.  
16. A system for an engine, comprising: 

a turbocharger including a compressor driven by a turbine, the turbine including a nozzle ring with a plurality of stationary vanes mounted thereon, each stationary vane of the plurality of stationary vanes including multiple rows of air passages within the stationary vane, 
wherein each air passage terminates at at least one injection port arranged on an outer surface of the stationary vane; 

an air flow control system fluidly coupled to the compressor and the multiple rows of air passages of each stationary vane; and 

a controller including computer-readable instructions stored on memory that when executed during operation of the engine cause the controller to: 
actuate the air flow control system to adjust, for each stationary vane, 

a number of rows of the multiple rows of air passages receiving air from the compressor via the air flow control system as an engine power level of the engine changes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2002/0069845 to HEYES.

As to claim 1,  HEYES discloses a system for an engine (fig. 2), the system comprising: 
at least one cylinder (shown schematically in fig. 2); 
a turbocharger turbine (15) receiving exhaust gas (indicated by flow arrow) from the at least one cylinder through an exhaust passage (14) fluidly coupled to the at least one cylinder and the turbocharger turbine (14 is between engine 10 and turbine 15), wherein the turbocharger turbine includes a nozzle ring (the stator blades 30 define nozzles 32, fig. 4), the nozzle ring including a plurality of stationary vanes (30), each stationary vane of the plurality of stationary vanes including an outer surface (fig. 4), and each stationary vane of one or more stationary vanes of the plurality of stationary vanes including at least one injection port (36) arranged at the outer surface of the stationary vane (fig. 4); and 
a gas supply system (19 and 21 in fig. 2) supplying variable gas flow to and out of the at least one injection port (represented by flow arrows in fig. 4).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.


    PNG
    media_image4.png
    744
    665
    media_image4.png
    Greyscale


Us 4624104 A	Variable Flow Gas Turbine Engine
Gb 2106191 A	A Turbocompressor For Supercharging A Heat Engine
Cn 101050722 A	A Turbine Nozzle Ring With Changeable Outlet And Fluid 				Section
WO 2008125554	Turbocharger And Method For Controlling 							The Pressure Of The Turbocharger


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/14/2022